DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 17 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 17 and 18 require “the sheath is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis” which is direct to a human organism, most notably by the phrase “to engage the penis” (emphasis added). For the purpose of examination, the phrase is interpreted as “the sheath is extendable from the first end such that the sheath is capable of engaging the penis of a user so as to create an enclosed area between the sleeve and the penis” (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3272385 A1 (Le Cerf et al.), hereinafter Le Cerf in view of US 5312383 A (Kubalak), hereinafter Kubalak.
Regarding claim 1, Le Cerf teaches an applicator for an external male urinary catheter (Fig. 1) comprising: a sleeve (22) comprising a leading portion (32), a trailing portion (42) and a passage, the interior lumen formed by (22) [0054], shaped to receive a catheter (20) passed therethrough, which extends through the sleeve [0054], the passage being open at each end as indicated by the catheter passing through (22) [0054 line 485]; 
the leading portion comprising a seal (30) at the opening to restrain movement of a catheter passed therethrough [0054]; 
the seal being openable upon a threshold resistance of the seal being overcome by a catheter being pressed therethrough [0054], wherein; 
the leading portion is inserted into a urethral meatus of a user prior to the catheter being pressed through the seal [0024].
Le Cerf further teaches a sheath (24) of a stretchable, elastomeric material, namely thermoplastic elastomers [0034], having a first end (40), secured about the sleeve (Fig. 1), and an opposed free end (38), wherein; the sheath engaging the penis of a user so as to create an enclosed area between the sleeve and the penis (Fig. 1), but fails to teach the sheath is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis.  

    PNG
    media_image1.png
    873
    892
    media_image1.png
    Greyscale

Le Cerf Annotated Figure
Kubalak teaches an applicator for an external male urinary catheter (Fig. 1) comprising a sheath (14) of stretchable, elastomeric material, as detailed by its elastic connection (Col. 2: lines 64-66) having a first end (38), secured about the sleeve (26), and an opposed free end (34). 
Examiner takes official notice that a condom-style sheath is extendable through being rolled into an initial position prior to use and then unfurled over the penis for use. Therefore, the sheath of Kubalak is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis, the enclosed area being defined by the interior of the sheath between the penis and the tip of (38) where it attaches to (26) (Fig. 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Le Cerf with the sheath of Kubalak as a simple substitution of one known element for another to obtain the predictable result of securing the catheter assembly to a penis.

Regarding claims 2-4, Le Cerf in view of Kubalak teaches the applicator of claim 1.
Le Cerf in view of Kubalak fails to teach the tubular sheath includes an inner surface and an outer surface and wherein the inner surface includes at least an anti-bacterial composition and at least an adhesive composition.  
Kubalak further teaches the tubular sheath (14) (Fig. 1) includes an inner surface, making contact with the user’s penis (Kubalak Annotated Figure), and an outer surface, the opposing surface (Kubalak Annotated Figure), and wherein the inner surface includes at least an anti-bacterial composition (Col. 4: line 33) and at least an adhesive composition (Col. 2: lines 42-43) and the sheath is tubular in shape.  

    PNG
    media_image2.png
    901
    724
    media_image2.png
    Greyscale

Kubalak Annotated Figure

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Le Cerf in view of Kubalak with the sheath surfaces and anti-bacterial treatment of Kubalak to reduce the risk of infection for the user.

Regarding claims 5 and 6, Le Cerf in view of Kubalak teaches the applicator of claim 1.

a base (Le Cerf Annotated Figure) located proximal the collar, wherein the first end (40) of the sheath (24) is secured to the base (Claim 2) and the base located between the leading portion and the collar (Le Cerf Annotated Figure).

Regarding claims 14 and 15, Le Cerf in view of Kubalak teaches the applicator of claim 4.
Le Cerf further teaches the sleeve (22) includes an outwardly extending collar (Le Cerf Annotated Figure) positioned between the leading portion (32) and the trailing portion (42).  
Le Cerf further teaches a base (Le Cerf Annotated Figure) located proximal the collar, wherein the first end (40) of the sheath (24) is secured to the base (Le Cerf Annotated Figure);
the base located between the leading portion and the collar (Claim 2).

Regarding claim 17, Le Cerf teaches an applicator for an external male urinary catheter (Fig. 1), which by use would constitute the method for using an applicator for urinary catheterization of a male patient (Abstract) comprising: providing an applicator (10) having a sleeve (22) comprising a leading portion (32), a trailing portion (42) and a passage, the interior lumen formed by (22)[0054], shaped to receive a catheter (20) 
Le Cerf further teaches a sheath (24) of a stretchable, elastomeric material, namely thermoplastic elastomers [0034], having a first end (40), secured about the sleeve (Fig. 1), and an opposed free end (38);
inserting the leading portion of the sleeve into the urethra [0019]; 
extending the sheath, from its initial position, such that the free end (38) extends away from the secured first end (40) [0057]; 
pressing the catheter (20) through the passage of the sleeve such that the catheter presses against a seal (30) at the opening of the leading portion; 
applying a force to the catheter such that the threshold resistance of the seal is overcome so that the catheter is passed into the urethra of the patient [0054]; and continuing to pass the catheter through the urethra until reaching the bladder [0024].  
Kubalak teaches an applicator for an external male urinary catheter (Fig. 1) comprising a sheath (14) of stretchable, elastomeric material, as detailed by its elastic connection (Col. 2: lines 64-66) having a first end (38), secured about the sleeve (26), and an opposed free end (34).
Examiner takes official notice that a condom-style sheath is extendable through being rolled into an initial position prior to use and then unfurled over the penis for use. Therefore, the sheath of Kubalak is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis, the enclosed area being defined by the interior of the sheath between the penis and the tip of (38) where it attaches to (26) (Fig. 1).  


Regarding claim 18, Le Cerf teaches an applicator for an external male urinary catheter (Fig. 1), which by use would constitute the method for using an applicator for urinary catheterization of a male patient (Abstract) comprising: providing an applicator (10) having a sleeve (22) comprising a leading portion (32), a trailing portion (42) and a passage, the interior lumen formed by (22)[0054], shaped to receive a catheter (20) passed therethrough, the passage being open at each end as indicated by the catheter passing through (22) [0054 line 485]; and 
Le Cerf further teaches a sheath (24) of a stretchable, elastomeric material, namely thermoplastic elastomers [0034], having a first end (40), secured about the sleeve (Fig. 1), and an opposed free end (38);
 aligning the opening of the leading portion of the sleeve with the urethral meatus of the patient (Fig. 1) [0024]; 
(926.1.4) passing the free end over the penis of the patient so as to create an enclosed area between the penis and the sleeve (Fig. 1) [0057]; 
pressing the catheter (20) through the passage of the sleeve such that the catheter presses against a seal (30) at the opening of the leading portion; 

passing the catheter through the urethral meatus and into the urethra of the patient [0054]; and 
continuing to pass the catheter through the urethra until reaching the bladder [0024].
Le Cerf fails to teach the sheath is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis.  

Kubalak teaches an applicator for an external male urinary catheter (Fig. 1) comprising a sheath (14) of stretchable, elastomeric material, as detailed by its elastic connection (Col. 2: lines 64-66) having a first end (38), secured about the sleeve (26), and an opposed free end (34). 
Examiner takes official notice that a condom-style sheath is extendable through being rolled into an initial position prior to use and then unfurled over the penis for use. Therefore, the sheath of Kubalak is extendable from the first end to engage the penis of a user so as to create an enclosed area between the sleeve and the penis, the enclosed area being defined by the interior of the sheath between the penis and the tip of (38) where it attaches to (26) (Fig. 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Le Cerf .


Claims 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cerf in view of Kubalak and further in view of US 20210138189 A1 (Montes de Oca et al.), hereinafter Montes de Oca.
Regarding claim 7, Le Cerf in view of Kubalak teaches the applicator of claim 5, but fails to teach a protective cap, wherein the cap attaches to an outer periphery of the collar so as to cover the leading portion and sheath.  
	Montes de Oca teaches a protective cap (46e) (Fig. 20), wherein the cap attaches to an outer periphery of the collar (44) (Fig. 4) so as to cover the leading portion (40) and an absorbent member (90). By covering an accessory, the absorbent member, the cap of Montes de Oca is capable of covering the sheath of Le Cerf in view of Kubalak.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Le Cerf in view of Kubalak with the cap of Montes to reduce loss of liquid [Montes 0005].
  
Regarding claim 11, Le Cerf in view of Kubalak teaches the applicator of claim 1, but fails to teach a plurality of gripping formations positioned along the trailing portion.  
	Montes de Oca further teaches a plurality of gripping formations, as a plurality of ridges along (36) (Fig. 4) positioned along the trailing portion.  


Regarding claim 16, Le Cerf in view of Kubalak teaches the applicator of claim 15, but fails to teach a protective cap, wherein the cap attaches to an outer periphery of the collar so as to cover the leading portion and sheath.  
Montes de Oca teaches a protective cap (46e) (Fig. 20), wherein the cap attaches to an outer periphery of the collar (44) (Fig. 4) so as to cover the leading portion (40) and an absorbent member (90). By covering an accessory, the absorbent member, the cap of Montes de Oca is capable of covering the sheath of Le Cerf in view of Kubalak.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Le Cerf in view of Kubalak with the cap of Montes to reduce loss of liquid [Montes 0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180311469 A1 discloses an antimicrobial urinary catheter with a sheath capable of covering the penis for catheter retention.
US 5100396 A discloses an external male urinary catheter utilizing an engagement tip and a condom-style sheath.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781